MEMORANDUM **
Waiid Abou Jawdeh and his family, natives and citizens of Lebanon, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen based on ineffective assistance of counsel. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, Singh v. Gonzales, 491 F.3d 1090, 1095 (9th Cir.2007), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reopen as untimely because the motion was filed more than nine months after the BIA’s May 12, 2005 order dismissing the underlying appeal, see 8 C.F.R. § 1003.2(c)(2) (motion to reopen must generally be filed within 90 days of the final order), and petitioners failed to establish grounds for equitable tolling. See Singh, 491 F.3d at 1096-97. It follows that petitioners did not show a due process violation. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2006) (requiring error to succeed on a due process claim).
Petitioners’ December 11, 2006 request for judicial notice is deemed voluntarily withdrawn.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.